Order
PER CURIAM.
Carol D. Todd appeals from the decision of the Labor and Industrial Relations Commission (Commission) affirming the Appeals Tribunal’s decision that she was disqualified, under § 288.050.1(1),1 from receiving immediate unemployment compensation benefits because she voluntarily left her employment with the respondent, Haldex Brake Products Corporation (Hal-dex), without good cause attributable to her employment or employer.
The appellant raises two points on appeal. In Point I, she claims that the Commission erred in affirming the Appeals Tribunal’s decision denying her immediate unemployment benefits, based upon its finding that she voluntarily left her employment with Haldex without good cause, because the finding was not supported by competent and substantial evidence in that she did not voluntarily leave her employment, but was terminated by Haldex. In Point II, she claims that the Commission erred in affirming the Appeals Tribunal’s decision denying her immediate unemployment benefits, based upon its finding that she voluntarily left her employment with Haldex without good cause, because the finding was against the weight of the evidence in that she left her employment due *438to an illness which was attributable to her work environment.
We affirm. Pursuant to Rule 84.16(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.